Citation Nr: 0703196	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  03-11 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.  His military records show that he served in the 
Republic of Vietnam in the United States Army and that his 
decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection for hearing loss of his right and left 
ear.  In July 2005, the Board remanded the case to the RO for 
additional evidentiary and procedural development.  
Thereafter, the denial of service connection for hearing loss 
of each ear was confirmed in an October 2006 rating decision.  
The case was returned to the Board in December 2006 and the 
veteran now continues his appeal.  (The Board notes that 
during the course of the appeal, the veteran's claims file 
was temporarily brokered to the Huntington, West Virginia, VA 
Regional Office.)

During his July 2003 personal hearing at the RO, the veteran 
raised the issue of entitlement to service connection for 
tinnitus.  This issue has not been developed and is not ripe 
for review by the Board.  It is referred to the RO for 
further action.

For the reasons that will be discussed below, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant and his 
representative if further action is required on his part.


REMAND

The Board observes that pursuant to its remand of July 2005, 
the veteran was scheduled for a VA audiological examination 
in January 2006.  The Board's instructions were for the VA 
audiological examiner to review the veteran's claims folder, 
examine the veteran and present a diagnosis, and then provide 
a nexus opinion regarding whether or not the veteran's 
hearing loss, as it pertained to each ear, was related to his 
period of military service based on his history.  (See 
Charles v. Principi, 16 Vet. App. 370 (2002).)  In this 
regard, the veteran asserts that his hearing loss was 
secondary to exposure to combat-related acoustic trauma in 
service.  The fact that he was awarded the Combat Infantryman 
Badge gives credibility to this assertion, as does a 
September 1983 opinion from his private physician that the 
veteran's exposure to loud noise associated with combat in 
Vietnam could explain his significantly diminished hearing in 
his right ear.  Therefore, further development of the record 
was warranted before final adjudicative disposition of the 
appeal could be rendered.

The evidence of record includes a March 1970 VA ENT 
examination, wherein the veteran gave a history of right ear 
deafness since being struck in the ear at age 13.  It was 
remarked that puretone audiometry findings obtained during a 
September 1969 VA hospitalization revealed normal hearing on 
the left side, and profound deafness on the right side.  A 
copy of that audiometry report is not of record.  The record 
further reflects that at the time of that examination, the 
veteran had been employed since October 1969 as a machine 
operator at Stanley Works, an industrial manufacturer.

The January 2006 VA audiological examination report shows 
that the veteran appeared for the scheduled examination.  
However, his claims file was not available for review by the 
examiner at the time of this examination.  Documents 
pertaining to the development of the claim show that in June 
2006, the RO instructed that the claims folder be sent to the 
VA audiological examiner who conducted the January 2006 
examination so that she could review the veteran's pertinent 
medical history contained within the file and provide a nexus 
opinion on a separate addendum.  The documents were quite 
specific in stating that this development was not for 
purposes of re-ordering another audiological examination, but 
merely to obtain a nexus opinion in compliance with the 
Board's remand instructions.  Unfortunately, possibly because 
of confusion surrounding custody of the claims file while it 
was being temporarily brokered to the VA Regional Office in 
Huntington, West Virginia, the requested addendum was never 
obtained and there is no indication that the RO attempted to 
follow through on its June 2006 request for one.  Even more 
inexplicable is that in its October 2006 rating decision, the 
RO confirmed its prior denial of service connection for 
hearing loss solely on the basis that the veteran failed to 
appear for a scheduled VA examination, pursuant to 38 C.F.R. 
§ 3.655 (2006), even though it is clear that he appeared for 
the January 2006 examination in compliance with VA's 
instructions.

It is clearly evident to the Board that the RO did not fully 
comply with our remand instructions of July 2005.  In the 
case of Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on a veteran or other claimant 
the right to VA compliance with the remand order and imposes 
on the Secretary a concomitant duty to ensure compliance with 
the terms of such an order.  Because the RO failed to obtain 
a nexus opinion addressing the claim for VA compensation for 
bilateral hearing loss, the January 2006 audiological 
examination report associated with the evidence is currently 
inadequate for adjudication purposes.  Therefore, the case 
must be remanded to the RO to rectify this evidentiary 
defect.

In view of the foregoing discussion, the case is REMANDED to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, who treated the veteran 
for a hearing loss since service.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  Of particular interest would be 
records concerning the September 1969 VA 
hospitalization at the Newington VA 
Medical Center, especially any audiology 
tests.  If the veteran's VA records are 
in a "retired" or archived status, 
efforts should be made to acquire the 
records.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran should be afforded a VA 
audiology examination to determine the 
etiology of any current hearing loss.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Following a 
review of the claims folder, and the 
tests results, the examiner is requested 
to provide an opinion responding to the 
following:

(a.)  Is it at least as likely as 
not that the veteran's hearing loss 
of the right ear, if any, was 
initially manifested during his 
period of active service from 
October 1966 to July 1968?

(b.)  In view of the veteran's 
history of participation in combat, 
is it at least as likely as not 
that the veteran's current hearing 
loss of the right ear, if any, was 
the result of his exposure to 
acoustic trauma associated with 
small arms fire and exploding 
ordnance during active duty?

(c.)  Is it at least as likely as 
not that the veteran's hearing loss 
of the left ear, if any, was 
initially manifested during his 
period of active service from 
October 1966 to July 1968?

(d.)  In view of the veteran's 
history of participation in combat, 
is it at least as likely as not 
that the veteran's current hearing 
loss of the left ear, if any, was 
the result of his exposure to 
acoustic trauma associated with 
small arms fire and exploding 
ordnance during active duty?

(e.)  With respect to any 
manifestations of hearing loss 
found to be present in service, did 
the manifestations clearly and 
unmistakably exist prior to the 
veteran's entrance into active 
duty?

(f.)  With respect to any 
manifestations of hearing loss that 
the examiner believes existed prior 
to the veteran's entrance into 
active duty, is there clear and 
unmistakable evidence that the pre-
existing bilateral hearing loss was 
not aggravated in service beyond 
that which would be due to the 
natural progression of the disease?

The rationale for all opinions expressed 
must be clearly set forth by the 
audiologist in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have 
adverse effects on his claim.

4.  Thereafter, the RO should review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full. If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  Then, the RO should readjudicate the 
claim of entitlement to service 
connection for hearing loss, based on a 
review of all pertinent evidence.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative the 
requisite opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The RO is respectfully advised that the United States Court 
of Appeals for Veterans Claims has held that a remand by the 
Board confers on a veteran or other claimant the right to VA 
compliance with the remand order and imposes on the Secretary 
a concomitant duty to ensure compliance with the terms of 
such an order.  See Stegall v. West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

